COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER OF CONTINUING ABATEMENT

Appellate case name:         In the matter of J. J. H.

Appellate case number:       01-17-00188-CV

Trial court case number:     12-CJV-017462

Trial court:                 County Court at Law No 4 of Fort Bend County

        This Court’s November 16, 2017 Order of Abatement had abated and remanded
this case for the county court, then listed in this Court’s records as the Honorable R.H.
Bielstein, to conduct a late-brief hearing. On January 9, 2018, the county clerk filed a
letter in this Court stating that there was no supplemental clerk’s record because no
hearing had been held. According to the county clerk’s website, the Honorable Jerry W.
Bussell is now the county court judge.1
        Accordingly, the Court sua sponte continues to ABATE the appeal, and
REMANDS for the county court, Judge Bussell, to hold a hearing to appoint new
counsel, or to enter findings and conclusions, if needed, within 20 days of the date of this
Order. See TEX. R. APP. P. 7.2(a) (stating that when a public officer “ceases to hold
office before the appeal . . . is finally disposed of, the public officer’s successor is
automatically substituted. . . .”), (b) (“In all other [non-original proceeding] cases, the suit
will not abate, and the successor will be bound by the appellate court’s judgment or order
as if the successor were the original party”). The Clerk of this Court is directed to add
Judge Bussell and to remove Judge Bielstein, if not done so already. We further order
the county clerk to file a supplemental clerk’s record, and the court reporter to file the
supplemental reporter’s record, if any, within 30 days of the date of this Order.
        This appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the supplemental clerk’s record and the supplemental reporter’s record, if any, are filed
with this Court.




1
       Judge Bussell was appointed interim judge in April 2017, following the passing of Judge
       Bielstein, who had signed the order on appeal on March 6, 2017.
      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court
Date: January 11, 2018